Title: Thomas Jefferson to John Wood, 6 May 1817
From: Jefferson, Thomas
To: Wood, John


          
            Dear Sir
            Monticello
May. 6. 17.
          
          You mentioned once to me at Poplar Forest that there was about 5. years ago noted in the Edinburg Review a Greek and English Lexicon, a general one, & not merely of the N. testament. I am just sending off a catalogue to be brought from London, and should be glad to get this, if you can with as little delay as convenient furnish me the title. I have not the Edinburg Review of that period, or I would not give you this trouble.
          The trustees of the N. London academy are without a teacher, and would be very glad to employ you, and desired me to mention it to you. you know the place and it’s circumstances as well as myself, so I need not repeat them.
          We had a meeting yesterday at Charlottesville of the Visitors of the Central College proposed to be established near that place. mr Madison, Colo Monroe General Cocke and myself attended. mr Cabell & mr Watson, the other two visitors were not there. we fixed on a scite, on the road above the town 1. mile, purchased the land, and shall instantly begin a pavilion for one professor, containing a schoolroom, below & 2. chambers for the Professor above, which we count on finishing by Spring, when we propose to engage a Professor for the Classics and begin. the next summer we shall erect another pavilion for another professorship and so on as our funds come in. speaking for myself, as 1. of 6. I should ask your undertaking the first, which I mention now for your consideration. there are ulterior views, but they are uncertain. Accept the assurance of my esteem & respect.
          Th: Jefferson
        